Exhibit 10.30

INTERNATIONAL FLAVORS & FRAGRANCES INC.

2010 Stock Award and Incentive Plan (the “Plan”)

U.S. Restricted Stock Units Agreement

This Restricted Stock Units Agreement (the “Agreement”) confirms the grant on
                    , 20     (the “Grant Date”) by INTERNATIONAL FLAVORS &
FRAGRANCES INC., a New York corporation (the “Company”), to                     
(“Employee”) of Restricted Stock Units (the “Units”), as follows:

Number granted:                     Units

Units vest: All Units will vest on                     , 20     (the “Stated
Vesting Date”), if not previously forfeited. In addition, the Units will become
immediately vested upon a Change in Control or upon the occurrence of certain
events relating to termination of employment in accordance with Section 4
hereof.

Settlement: Units granted hereunder will be settled by delivery of one share of
the Company’s Common Stock, par value $.12-1/2 per share, for each Unit being
settled. Such settlement shall occur promptly on or following the vesting (the
lapse of the risk of forfeiture) of each Unit as specified above, subject to
Section 6. Any reference in this Agreement to settlement “promptly” upon a
settlement date requires that shares be delivered no more than 60 days after the
settlement date. The foregoing notwithstanding, settlement shall be deferred in
certain cases if so elected by Employee by filling out the following section,
executing the Agreement and returning it to the Company by                     ,
20    , or as otherwise provided under Section 6 hereof:

Check Only One:

 

               I hereby elect to have my Units settled at the date of vesting
(this includes any date following Termination of Employment deemed to result
from continued vesting under Section 4(b) or (c)) (Note: this election will
apply if this form is not returned or if no box is checked).

 

               I hereby elect to defer the settlement of my Units until the
first business day of the year                      (date must be after the
Stated Vesting Date) (subject to accelerated settlement of the deferred Units in
the event of a Change in Control (subject to Section 6) and accelerated
settlement of previously vested Units in the event of Employee’s Termination of
Employment for any reason, including Normal or Early Retirement, after the
Stated Vesting Date, at which time settlement will occur promptly but subject to
the six-month delay rule of Section 6(b), if applicable).

 

               I hereby elect to defer the settlement of my Units until my
Termination of Employment for any reason, including Retirement, at which time
settlement will occur promptly but subject to the six-month delay rule of
Section 6(b), if applicable, and in all events subject to accelerated settlement
in the event of a Change in Control (subject to Section 6).

If I elect to defer the settlement of my Units, I acknowledge and agree that, if
the Company declares and pays a dividend of any kind on the Company’s Common
Stock, amounts equivalent to such dividends will be paid on any vested Units
after the Stated Vesting Date, even if such Units have not been settled, and
that such dividend equivalents will be treated as compensation to me.



--------------------------------------------------------------------------------

*  *  *  *  *  *

The Units are granted under Section 6(e) of the 2010 Stock Award and Incentive
Plan (the “Plan”), and are subject to the terms and conditions of the Plan and
this Agreement, including the Terms and Conditions of Restricted Stock Units
attached hereto. The number of Units and the kind of shares deliverable in
settlement of Units are subject to adjustment in accordance with Section 5
hereof and Section 11(c) of the Plan.

Employee acknowledges and agrees that (i) Units are nontransferable, except as
provided in Section 3 hereof and Section 11(b) of the Plan, (ii) Units, and
certain amounts of gain realized upon settlement of Units, are subject to
forfeiture in the event Employee fails to meet applicable requirements relating
to non-competition, confidentiality, non-solicitation of customers, suppliers,
business associates, employees and service providers, non-disparagement and
cooperation in litigation with respect to the Company and its subsidiaries and
affiliates, and financial reporting, as set forth in Section 7 hereof and
Section 10 of the Plan, (iii) Units are subject to forfeiture in the event of
Employee’s Termination of Employment in certain circumstances prior to vesting,
as specified in Section 4 hereof, (iv) sales of shares delivered in settlement
of Units will be subject to the Company’s policies regulating trading by
employees and (v) a copy of the Plan and related prospectus have previously been
delivered to Employee, are being delivered to Employee or are available as
specified in Section 1 hereof. In addition, and without limiting the foregoing,
Employee consents, acknowledges and agrees that, as a condition to the grant of
Units hereunder, Section 10(d) of the Plan, which relates to forfeitures of
Awards (as defined in the Plan) in the event of financial reporting misconduct,
will apply to the Units granted hereunder as well as to any other Awards that
may have been granted to Employee prior to the Grant Date set forth above.

IN WITNESS WHEREOF, INTERNATIONAL FLAVORS & FRAGRANCES INC. has caused this
Agreement to be executed by its officer thereunto duly authorized, and Employee
has duly executed this Agreement, by which each has agreed to the terms of this
Agreement.

 

Employee     INTERNATIONAL FLAVORS & FRAGRANCES INC.

 

    By:  

 

Name:      

 

2



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

The following Terms and Conditions apply to the Units granted to Employee by
INTERNATIONAL FLAVORS & FRAGRANCES INC. (the “Company”), as specified in the
U.S. Restricted Stock Units Agreement (of which these Terms and Conditions form
a part). Certain terms of the Units, including the number of Units granted,
vesting date(s) and settlement date, are set forth on the preceding pages.

1. General. The Units are granted to Employee under the Company’s 2010 Stock
Award and Incentive Plan (the “Plan”), a copy of which is available for review,
along with other documents constituting the “prospectus” for the Plan, on the
Company’s intranet site at One IFF/Corporate/Law Department. All of the
applicable terms, conditions and other provisions of the Plan are incorporated
by reference herein. Capitalized terms used in this Agreement but not defined
herein shall have the same meanings as in the Plan. If there is any conflict
between the provisions of this document and mandatory provisions of the Plan,
the provisions of the Plan govern. By accepting the grant of the Units, Employee
agrees to be bound by all of the terms and provisions of the Plan (as presently
in effect or later amended), the rules and regulations under the Plan adopted
from time to time, and the decisions and determinations of the Company’s
Compensation Committee (the “Committee”) made from time to time, provided that
no such Plan amendment, rule or regulation or Committee decision or
determination shall materially and adversely affect the rights of the Employee
with respect to outstanding Units.

2. Account for Employee. The Company shall maintain a bookkeeping account for
Employee (the “Account”) reflecting the number of Units then credited to
Employee hereunder as a result of such grant of Units.

3. Nontransferability. Until Units become settleable in accordance with the
terms of this Agreement, Employee may not transfer Units or any rights hereunder
to any third party other than by will or the applicable laws of descent and
distribution, except for transfers to a Beneficiary upon death of Employee or
otherwise if and to the extent permitted by the Company and subject to the
conditions under Section 11(b) of the Plan.

4. Termination Provisions. The following provisions will govern the vesting and
forfeiture of the Units in the event of Employee’s Termination of Employment (as
defined below), provided that the Committee retains its powers to accelerate
vesting or modify these terms, subject to the consent of Employee in the case of
a modification materially adverse to Employee and subject to Section 6(b)
hereof:

(a) Voluntary Resignation and Termination by the Company for Cause. In the event
of Employee’s Termination of Employment due to his or her voluntary resignation
(other than a Normal or Early Retirement governed by clause (b) or (c) below) or
Termination of Employment by the Company for Cause (as defined below), all
unvested Units will be immediately forfeited, and the portion of the
then-outstanding Units that is vested and non-forfeitable at the date of
Termination will be settled promptly following such Termination, subject to the
six-month delay rule in Section 6(b) if applicable.

(b) Disability or Normal Retirement. In the event of Employee’s Termination of
Employment due to Disability (as defined below) or Normal Retirement (as defined
below), Employee’s unvested Units will not be forfeited, but will remain
outstanding and will become vested at the applicable date under this Agreement
as though Employee had not had such a Termination of Employment; provided that
Employee shall forfeit the unvested Units if before the date of vesting Employee
engages in an activity that results in a Forfeiture Event set forth in
Section 10 of the Plan. Upon vesting, such Units will be settled promptly. Units
vested prior to such Termination will be settled promptly following such
Termination, subject to the six-month delay rule in Section 6(b) if applicable.

 

3



--------------------------------------------------------------------------------

Employee acknowledges that the Committee has relied on the discretion granted to
it under Section 10(e) of the Plan in requiring forfeiture upon occurrence of a
Forfeiture Event during the applicable post-Termination period.

(c) Termination by the Company Not for Cause or Early Retirement. In the event
of Employee’s Termination of Employment by the Company not for Cause or
Employee’s Early Retirement, the following rules apply:

 

  •  

A pro rata portion of Employee’s then unvested Units will not be forfeited, but
will remain outstanding and will become vested at the applicable date under this
Agreement as though Employee had not had such a Termination of Employment. This
pro rata portion will be determined by multiplying the number of unvested Units
by a fraction the numerator of which is the number of days from the Grant Date
to the date of Employee’s Termination of Employment and the denominator of which
is 1,036; provided that Employee shall forfeit such unvested Units if before the
date of vesting Employee engages in activity that results in a Forfeiture Event
set forth in Section 10 of the Plan. Employee acknowledges that the Committee
has relied on the discretion granted to it under Section 10(e) of the Plan in
requiring forfeiture upon occurrence of a Forfeiture Event during the applicable
post-Termination period.

 

  •  

Employee’s Units that had not become vested before such Termination of
Employment and which are not included in the pro rata portion subject to
continued vesting will be immediately forfeited.

 

  •  

Upon vesting of the Units included in the pro rata portion subject to continued
vesting, such Units will be settled promptly as provided herein.

 

  •  

Units vested prior to such Termination will be settled promptly after such
Termination, subject to the six-month delay rule in Section 6(b) if applicable.

(d) Death. In the event of Employee’s Termination of Employment due to death or
the death of Employee following Termination (including death after Termination
but prior to vesting of Units not otherwise forfeited hereunder), Employee’s
unvested Units will not be forfeited but will become immediately vested, and
such Units and any Units vested prior to death will be settled promptly as
provided herein.

(e) Certain Definitions. The following definitions apply for purposes of this
Agreement:

 

  (i) “Cause” has the meaning as defined in the Company’s Executive Separation
Policy or any successor policy thereto, as in effect at the time of Employee’s
Termination of Employment.

 

  (ii) “Disability” means a disability entitling Employee to long-term
disability benefits under the Company’s long-term disability policy as in effect
at the date of Employee’s termination of employment, upon written evidence of
such total disability from a medical doctor in a form satisfactory to the
Company.

 

  (iii) “Early Retirement” means Termination of Employment by either the Company
or Employee after Employee has attained age 55 and before he or she has attained
age 62 if at the time of Termination Employee has ten or more years in the
employ of the Company and/or its subsidiaries.

 

  (iv) “Normal Retirement” means Termination of Employment by either the Company
or Employee after Employee has attained age 62.

 

  (v)

“Termination of Employment” means the event by which Employee ceases to be
employed by the Company or any subsidiary of the Company and, immediately

 

4



--------------------------------------------------------------------------------

  thereafter, is not employed by or providing substantial services to any of the
Company or a subsidiary of the Company. If Employee is granted a leave of
absence for military or governmental service or other purposes approved by the
Board, he or she shall be considered as continuing in the employ of the Company,
or of a subsidiary of the Company, for the purpose of this subsection, while on
such authorized leave of absence.

5. Dividends and Adjustments.

(a) Dividends. No dividends or dividend equivalents will be credited or paid on
any unvested Units. Units that, at the relevant dividend record date that occurs
before the issuance of shares in settlement of Units, previously have been
vested (i.e., Units deferred as to settlement under Section 6), shall be
entitled to payments or credits equivalent to dividends that would have been
paid if the Units had been outstanding shares at such record date. The form and
timing of such payments will be in the discretion of the Committee.

(b) Adjustments. The number of Units credited to Employee’s Account and/or the
property deliverable upon settlement of Units shall be appropriately adjusted,
in order to prevent dilution or enlargement of Employee’s rights with respect to
Units in connection with, or to reflect any changes in the number and kind of
outstanding shares of Common Stock resulting from, any corporate transaction or
event referred to in the first sentence of Section 11(c) of the Plan (this
provision takes precedence over Section 5(a) in the case of a large and
non-recurring cash dividend or any non-cash dividend).

(c) Risk of Forfeiture and Settlement of Units Resulting from Adjustments. Units
(and other property deliverable in settlement of Units) which directly or
indirectly result from adjustments to a Unit granted hereunder shall be subject
to the same risk of forfeiture (including additional forfeiture terms of
Section 10 of the Plan) as applies to the granted Unit and will be settled at
the same time as the granted Unit.

6. Deferral of Settlement.

(a) Voluntary Deferral. Settlement of any Unit, which otherwise would occur upon
the vesting or lapse of the risk of forfeiture of such Unit, will be deferred in
certain cases if and to the extent so elected by Employee in accordance with the
cover page of this Agreement.

(b) Code Section 409A Compliance. Deferrals, whether elective or mandatory under
the terms of this Agreement (this generally includes terms providing for
post-termination vesting), shall comply with requirements under Section 409A of
the Internal Revenue Code (the “Code”). Other provisions of this Agreement
notwithstanding, under U.S. federal income tax laws and Treasury Regulations
(including any other applicable guidance) as presently in effect or hereafter
implemented, (i) a distribution in settlement of Units to Employee triggered by
a Termination of Employment will occur only if the Termination constitutes a
“separation from service” within the meaning of Code Section 409A(a)(2)(A)(i)
and, if at the time of such separation from service Employee is a “specified
employee” under Code Section 409A(a)(2)(B)(i) and a delay in distribution is
required in order that Employee will not be subject to a tax penalty under Code
Section 409A, such distribution in settlement of Units will occur at the date
six months after Termination of Employment; (ii) any Units deemed to constitute
a deferral of compensation under Code Section 409A will be subject to
accelerated settlement under Section 9(a) of the Plan or otherwise upon a Change
in Control only if the Change in Control constitutes a change in the ownership
or effective control of the corporation or in the ownership of a substantial
portion of the assets of the corporation within the meaning of
Section 409A(a)(2)(A)(v);and (iii) any rights of Employee or

 

5



--------------------------------------------------------------------------------

retained authority of the Company with respect to Units hereunder shall be
automatically modified and limited to the extent necessary so that Employee will
not be deemed to be in constructive receipt of income relating to the Units
prior to the distribution and so that Employee shall not be subject to any
penalty under Code Section 409A. In this regard, the Company shall have no
retained discretion to accelerate the settlement of the Units beyond that
permitted under Code Section 409A without triggering any tax penalty.

7. Additional Forfeiture Provisions. Employee agrees that, by signing this
Agreement and accepting the grant of the Units, the forfeiture conditions set
forth in Section 10 of the Plan shall apply to all Units hereunder and to gains
realized upon the vesting of the Units. For the purpose of the forfeiture
conditions set forth in Section 10 of the Plan, gains will be deemed to be
realized at the time of vesting for any Units the settlement of which is
deferred at the election of Employee.

8. Employee Representations and Warranties Upon Settlement. As a condition to
the settlement of the Units, the Company may require Employee to make any
representation or warranty to the Company as may be required under any
applicable law or regulation, and to make a representation and warranty that no
Forfeiture Event has occurred or is contemplated within the meaning of
Section 10 of the Plan.

9. Other Terms Relating to Units.

(a) Fractional Units and Shares. The number of Units credited to Employee’s
Account shall include fractional Units, if any, calculated to at least three
decimal places, unless otherwise determined by the Committee. Unless settlement
is effected through a third-party broker or agent that can accommodate
fractional shares (without requiring issuance of a fractional share by the
Company), upon settlement of the Units Employee shall be paid, in cash, an
amount equal to the value of any fractional share that would have otherwise been
deliverable in settlement of such Units.

(b) Mandatory Tax Withholding. Unless otherwise determined by the Committee, at
the time of settlement the Company will withhold from any shares deliverable in
settlement of the Units, in accordance with Section 11(d) of the Plan, the
number of shares having a value nearest to, but not exceeding, the amount of
income taxes, employment taxes or other withholding amounts required to be
withheld under applicable local laws and regulations, and pay the amount of such
withholding taxes in cash to the appropriate taxing authorities. Employee will
be responsible for any taxes relating to the Units not satisfied by means of
such mandatory withholding.

(c) Statements. An individual statement of each Employee’s Account may be issued
to each Employee at such times as may be determined by the Company. Such a
statement shall reflect the number of Units credited to Employee’s Account,
transactions therein during the period covered by the statement, and other
information deemed relevant by the Committee. Such a statement may be combined
with or include information regarding other plans and compensatory arrangements
for employees. Any statement containing an error shall not, however, represent a
binding obligation to the extent of such error.

(d) Employee Consent. By signing this Agreement, Employee voluntarily
acknowledges and consents to the collection, use processing and transfer of
personal data as described in this Section 9(d). Employee is not obliged to
consent to such collection, use, processing and transfer of personal data;
however, failure to provide the consent may affect Employee’s ability to
participate in the Plan. The Company and its subsidiaries hold, for the purpose
of managing and administering the Plan, certain personal information about
Employee, including Employee’s name, home address and telephone number, date of
birth, social security number or other employee identification

 

6



--------------------------------------------------------------------------------

number, salary, nationality, job title, any shares of stock or directorships
held in the Company, and details of all options or any other entitlement to
shares of stock awarded, canceled, purchased, vested, unvested or outstanding in
Employee’s favor (“Data”). The Company and/or its subsidiaries will transfer
Data among themselves as necessary for the purpose of implementation,
administration and management of Employee’s participation in the Plan and the
Company and/or any of its subsidiaries may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, or elsewhere throughout the world, such as the United States. Employee
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Employee’s participation in the Plan, including any requisite transfer
of such Data as may be required for the administration of the Plan and/or the
subsequent holding of shares on Employee’s behalf to a broker or other third
party with whom Employee may elect to deposit any shares acquired pursuant to
the Plan. Employee may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting the
Company; however, withdrawing consent may affect Employee’s ability to
participate in the Plan.

(e) Voluntary Participation. Employee’s participation in the Plan is voluntary.
The value of the Units is an extraordinary item of compensation. As such, the
Units are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments. Rather, the awarding of Units to Employee under the Plan represents a
mere investment opportunity.

(f) Consent to Electronic Delivery. EMPLOYEE HEREBY CONSENTS TO ELECTRONIC
DELIVERY OF THE PLAN, THE PROSPECTUS FOR THE PLAN AND OTHER DOCUMENTS RELATED TO
THE PLAN (COLLECTIVELY, THE “PLAN DOCUMENTS”). THE COMPANY WILL DELIVER THE PLAN
DOCUMENTS ELECTRONICALLY TO EMPLOYEE BY E-MAIL, BY POSTING SUCH DOCUMENTS ON ITS
INTRANET WEBSITE OR BY ANOTHER MODE OF ELECTRONIC DELIVERY AS DETERMINED BY THE
COMPANY IN ITS SOLE DISCRETION. THE COMPANY WILL SEND TO EMPLOYEE AN E-MAIL
ANNOUNCEMENT WHEN A NEW PLAN DOCUMENT IS AVAILABLE ELECTRONICALLY FOR EMPLOYEE’S
REVIEW, DOWNLOAD OR PRINTING AND WILL PROVIDE INSTRUCTIONS ON WHERE THE PLAN
DOCUMENT CAN BE FOUND. UNLESS OTHERWISE SPECIFIED IN WRITING BY THE COMPANY,
EMPLOYEE WILL NOT INCUR ANY COSTS FOR RECEIVING THE PLAN DOCUMENTS
ELECTRONICALLY THROUGH THE COMPANY’S COMPUTER NETWORK. EMPLOYEE WILL HAVE THE
RIGHT TO RECEIVE PAPER COPIES OF ANY PLAN DOCUMENT BY SENDING A WRITTEN REQUEST
FOR A PAPER COPY TO THE ADDRESS SPECIFIED IN SECTION 10(e) HEREOF. EMPLOYEE’S
CONSENT TO ELECTRONIC DELIVERY OF THE PLAN DOCUMENTS WILL BE VALID AND REMAIN
EFFECTIVE UNTIL THE EARLIER OF (I) THE TERMINATION OF EMPLOYEE’S PARTICIPATION
IN THE PLAN AND (II) THE WITHDRAWAL OF EMPLOYEE’S CONSENT TO ELECTRONIC DELIVERY
OF THE PLAN DOCUMENTS. THE COMPANY ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS THE
RIGHT AT ANY TIME TO WITHDRAW HIS OR HER CONSENT TO ELECTRONIC DELIVERY OF THE
PLAN DOCUMENTS BY SENDING A WRITTEN NOTICE OF WITHDRAWAL TO THE ADDRESS
SPECIFIED IN SECTION 10(e) HEREOF. IF EMPLOYEE WITHDRAWS HIS OR HER CONSENT TO
ELECTRONIC DELIVERY, THE COMPANY WILL RESUME SENDING PAPER COPIES OF THE PLAN
DOCUMENTS WITHIN TEN (10) BUSINESS DAYS OF ITS RECEIPT OF THE WITHDRAWAL NOTICE.
EMPLOYEE ACKNOWLEDGES THAT HE OR SHE IS ABLE TO ACCESS, VIEW AND RETAIN AN
E-MAIL ANNOUNCEMENT INFORMING EMPLOYEE THAT THE PLAN DOCUMENTS ARE AVAILABLE IN
EITHER HTML, PDF OR SUCH OTHER FORMAT AS THE COMPANY DETERMINES IN ITS SOLE
DISCRETION.

 

7



--------------------------------------------------------------------------------

10. Miscellaneous.

(a) Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Units, and supersedes any prior agreements or documents with respect
thereto. No amendment or alteration of this Agreement which may impose any
additional obligation upon the Company shall be valid unless expressed in a
written instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which may materially
impair the rights of Employee with respect to the Units shall be valid unless
expressed in a written instrument executed by Employee.

(b) No Promise of Employment. The Units and the granting thereof shall not
constitute or be evidence of any agreement or understanding, express or implied,
that Employee has a right to continue as an officer or employee of the Company
for any period of time, or at any particular rate of compensation. Employee
acknowledges and agrees that the Plan is discretionary in nature and limited in
duration, and may be amended, cancelled, or terminated by the Company, in its
sole discretion, at any time, provided, however that any outstanding Units shall
not be materially and adversely affected. The grant of Units under the Plan is a
one-time benefit and does not create any contractual or other right to receive a
grant of restricted stock units or stock options or benefits in lieu of units or
stock options in the future. Future grants, if any, will be at the sole
discretion of the Company, including, but not limited to, the timing of any
grant, the number of units and vesting provisions.

(c) Unfunded Plan. Any provision for distribution in settlement of Employee’s
Account hereunder shall be by means of bookkeeping entries on the books of the
Company and shall not create in Employee any right to, or claim against any,
specific assets of the Company, nor result in the creation of any trust or
escrow account for Employee. With respect to Employee’s entitlement to any
distribution hereunder, Employee shall be a general creditor of the Company.

(d) Governing Law. THE VALIDITY, CONSTRUCTION, AND EFFECT OF THIS AGREEMENT
SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS (INCLUDING THOSE GOVERNING
CONTRACTS) OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAW. The Units and the granting
thereof are subject to the Employee’s compliance with the applicable law of the
jurisdiction of Employee’s employment.

(e) Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at 521 West 57th Street, New York, NY 10019, attention:
Corporate Secretary, and any notice to the Employee shall be addressed to the
Employee at Employee’s address as then appearing in the records of the Company.

 

8